People v Demirdjian (2015 NY Slip Op 08773)





People v Demirdjian


2015 NY Slip Op 08773


Decided on December 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2015

Friedman, J.P., Sweeny, Renwick, Andrias, Moskowitz, JJ.


16176 5971/09

[*1] The People of the State of New York, Respondent,
vEdward Demirdjian, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Susan H. Salomon of counsel), for appellant.
Edward Demirdjian, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Deborah L. Morse of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered April 23, 2013, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 25 years to life, unanimously affirmed.
Defendant's challenges to the prosecutor's summation are entirely unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal. The remarks at issue were generally based on reasonable inferences drawn from the evidence, constituting fair responses to defense counsel's summation arguments, and there was
nothing so egregious as to warrant a new trial (see People v Overlee , 236 AD2d 133 [1st Dept 1997], lv denied  91 NY2d 976 [1998]; People v D'Alessandro , 184 AD2d 114, 118-119 [1st Dept 1992], lv denied  81 NY2d 884 [1993]). In any event, any error was harmless (see People v Crimmins , 36 NY2d 230 [1975]).
We have considered and rejected defendant's ineffective assistance of counsel arguments, including those raised in his pro se brief (see People v Benevento , 91 NY2d 708, 713-714 [1998]; Strickland v Washington , 466 US 668 [1984]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 1, 2015
CLERK